DETAILED ACTION
In response to communications filed 07/22/2021.
Claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
Line 3 of claim 19 contains a typographical error (“network configuration; or...”).  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the instant specification lacks the corresponding algorithm associated with the user equipment that performs executing, identifying and activating as recited in the claim 23.  The specification must explicitly disclose the algorithm for performing the claimed functions, and simply reciting the claimed function in the specification will not be a sufficient disclose for an algorithm which, by definition, must contain a sequence of steps.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-18, 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem et al. (US 2021/0044529 A1) hereinafter “Salem.”

Regarding Claim 1, Salem teaches A method for a user equipment (UE) (Salem: paragraph 0079 & Fig. 11, endpoint computing device configured to deliver received out of sequence network packets to applications executing thereon; see also paragraph 0027 & Figs. 1-2) to communicate with a wireless network (Salem: paragraph 0006 & Fig. 1, wireless network), comprising:
executing an application programming interface (API) in the UE to set one or more configuration parameters from the wireless network (Salem: paragraph 0079 & Fig. 11, application may utilize an application programming interface (API) to provide data indicative of a target latency, a target jitter, a target throughput, and/or other factors that define the quality of service to be provided to the application);
identifying data from the wireless network that matches the one or more configuration parameters via the API (Salem: paragraph 0079 & Fig. 11, identifies a service data flow (SDF) for packets that are to be sent to a recipient computing device and determine the target QOS from QOS data provided by an application associated with the service data flow); and
activating out-of-order delivery (OOOD) for the data from the wireless network (Salem: paragraph 0068 & Fig. 3, enable out-of-order delivery of data; see also paragraphs 0028 & 0075, processing packets out of order or out of order delivery) that matches the one or more configuration parameters via the API (Salem: paragraph 0026, endpoint computing device is configured to identify those network packets which can be processed by an application out of order (e.g., based on an associated flow, workload, payload data, source)).

Regarding Claim 2, Salem teaches the respective claim(s) as presented above and further teaches identifying one or more Internet Protocol (IP) flows from the wireless network that match the one or more configuration parameters (Salem: paragraph 0079 & Fig. 11, identify service data flow(s)).

Regarding Claim 3, Salem teaches the respective claim(s) as presented above and further teaches wherein the identifying the one or more IP flows comprises measuring the one or more IP flows from a default resource bearer provided by the wireless network (Salem: paragraph 0062, distinguish between flows received from different radio bearers).

Regarding Claim 4, Salem teaches the respective claim(s) as presented above and further teaches wherein the identifying the one or more IP flows comprises identifying all of the one or more IP flows sharing an API-provided resource bearer (Salem: paragraph 0069, out-of-order delivery for some specific radio bearer only).

Regarding Claim 5, Salem teaches the respective claim(s) as presented above and further teaches wherein the identifying the one or more IP flows comprises measuring the one or more IP flows associated with one or more API-provided traffic flow templates (TFTs) (Salem: paragraph 0082, map each service data flow to a corresponding quality flow indicator).

Regarding Claim 6, Salem teaches the respective claim(s) as presented above and further teaches wherein the identifying the one or more IP flows comprises measuring the one or more IP flows associated with one or more API-provided quality-of service flow indicator (QFI) on one of a default resource bearer provided by the wireless network, or an API-provided resource bearer (Salem: paragraph 0082, endpoint computing device may further map the QFI indicator to a data radio bearer based on a data mapping rule).

Regarding Claim 7, Salem teaches the respective claim(s) as presented above and further teaches wherein the activating out-of-order delivery for the data comprises activating a Packet Data Convergence Protocol (PDCP) OOOD (Salem: paragraph 0027, computing device is configured to deliver received out of sequence network packets to applications executing thereon while maintaining a Packet Data Convergence Protocol (PDCP)).

Regarding Claim 10, Salem teaches the respective claim(s) as presented above and further teaches deactivating OOOD in response to a downlink transport control protocol (TCP) throughput on a bearer meeting or exceeding a configured threshold (Salem: paragraph 0077, notify to stop out of order delivery).

Regarding Claim 11, Salem teaches the respective claim(s) as presented above and further teaches deactivating OOOD in response to a number of duplicate downlink transport control protocol (TCP) acknowledgements (ACKs) meeting or exceeding a configured threshold (Salem: paragraph 0027, determination is made based on a target quality of service associated with the application (e.g., associated with the service data flow for the application), such as a set of acceptable latency and/or jitter thresholds).

Regarding Claim 12, Salem teaches A user equipment (UE) (Salem: paragraph 0079 & Fig. 11, endpoint computing device configured to deliver received out of sequence network packets to applications executing thereon; see also paragraph 0027 & Figs. 1-2) in a wireless communication network (Salem: paragraph 0006 & Fig. 1, wireless network), comprising:
a wireless transceiver (Salem: paragraphs 0027, 0050 & Fig. 1, communication circuitry);
a memory (Salem: paragraph 0027 & Fig. 1, memory); and
a processor communicatively coupled to the wireless transceiver and the memory (Salem: paragraph 0027 & Fig. 1, compute engine), wherein the processor and the memory are configured to
execute an application programming interface (API) in the UE to set one or more configuration parameters from the wireless network (Salem: paragraph 0079 & Fig. 11, application may utilize an application programming interface (API) to provide data indicative of a target latency, a target jitter, a target throughput, and/or other factors that define the quality of service to be provided to the application);
identify data from the wireless network that matches the one or more configuration parameters via the API (Salem: paragraph 0079 & Fig. 11, identifies a service data flow (SDF) for packets that are to be sent to a recipient computing device and determine the target QOS from QOS data provided by an application associated with the service data flow); and
activate out-of-order delivery (OOOD) for the data from the wireless network  (Salem: paragraph 0068 & Fig. 3, enable out-of-order delivery of data; see also paragraphs 0028 & 0075, processing packets out of order or out of order delivery) that matches the one or more configuration parameters via the API (Salem: paragraph 0026, endpoint computing device is configured to identify those network packets which can be processed by an application out of order (e.g., based on an associated flow, workload, payload data, source)).

Regarding Claim 13, Salem teaches the respective claim(s) as presented above and further teaches identify one or more Internet Protocol (IP) flows from the wireless network that match the one or more configuration parameters (Salem: paragraph 0079 & Fig. 11, identify service data flow(s)).

Regarding Claim 14, Salem teaches the respective claim(s) as presented above and further teaches identify the one or more IP flows comprises measuring the one or more IP flows from a default resource bearer provided by the wireless network (Salem: paragraph 0062, distinguish between flows received from different radio bearers).

Regarding Claim 15, Salem teaches the respective claim(s) as presented above and further teaches identify the one or more IP flows by identifying all of the one or more IP flows sharing an API-provided resource bearer (Salem: paragraph 0069, out-of-order delivery for some specific radio bearer only).

Regarding Claim 16, Salem teaches the respective claim(s) as presented above and further teaches identify the one or more IP flows by measuring the one or more IP flows associated with one or more API-provided traffic flow templates (TFTs) (Salem: paragraph 0082, map each service data flow to a corresponding quality flow indicator).

Regarding Claim 17, Salem teaches the respective claim(s) as presented above and further teaches identify the one or more IP flows by measuring the one or more IP flows associated with one or more API-provided quality-of service flow indicator (QFI) on one of a default resource bearer provided by the wireless network, or an API-provided resource bearer (Salem: paragraph 0082, endpoint computing device may further map the QFI indicator to a data radio bearer based on a data mapping rule). 

Regarding Claim 18, Salem teaches the respective claim(s) as presented above and further teaches activate out-of-order delivery for data by activating a Packet Data Convergence Protocol (PDCP) OOOD (Salem: paragraph 0027, computing device is configured to deliver received out of sequence network packets to applications executing thereon while maintaining a Packet Data Convergence Protocol (PDCP)).

Regarding Claim 21, Salem teaches the respective claim(s) as presented above and further teaches determine if a number of duplicate TCP ACKs meets or exceeds a configured threshold (Salem: paragraph 0078, determine if target is exceeded).

Regarding Claim 22, Salem teaches the respective claim(s) as presented above and further teaches deactivate OOOD in response to a number of duplicate downlink transport control protocol (TCP) acknowledgements (ACKs) meeting or exceeding a configured threshold (Salem: paragraph 0077, notify to stop out of order delivery).

Regarding Claim 23, Salem teaches A user equipment (UE) (Salem: paragraph 0079 & Fig. 11, endpoint computing device configured to deliver received out of sequence network packets to applications executing thereon; see also paragraph 0027 & Figs. 1-2) in a wireless network (Salem: paragraph 0006 & Fig. 1, wireless network), comprising:
means for executing an application programming interface (API) in the UE to set one or more configuration parameters from the wireless network (Salem: paragraph 0079 & Fig. 11, application may utilize an application programming interface (API) to provide data indicative of a target latency, a target jitter, a target throughput, and/or other factors that define the quality of service to be provided to the application);
means for identifying data from the wireless network that matches the one or more configuration parameters via the API (Salem: paragraph 0079 & Fig. 11, identifies a service data flow (SDF) for packets that are to be sent to a recipient computing device and determine the target QOS from QOS data provided by an application associated with the service data flow); and
means for activating out-of-order delivery (OOOD) for the data from the wireless network (Salem: paragraph 0068 & Fig. 3, enable out-of-order delivery of data; see also paragraphs 0028 & 0075, processing packets out of order or out of order delivery) that matches the one or more configuration parameters via the API (Salem: paragraph 0026, endpoint computing device is configured to identify those network packets which can be processed by an application out of order (e.g., based on an associated flow, workload, payload data, source)).

Regarding Claim 24, Salem teaches the respective claim(s) as presented above and further teaches means for identifying one or more Internet Protocol (IP) flows from the wireless network that match the one or more configuration parameters (Salem: paragraph 0079 & Fig. 11, identify service data flow(s)).

Regarding Claim 25, Salem teaches the respective claim(s) as presented above and further teaches means for measuring the one or more IP flows from a default resource bearer provided by the wireless network (Salem: paragraph 0062, distinguish between flows received from different radio bearers).

Regarding Claim 26, Salem teaches the respective claim(s) as presented above and further teaches means for measuring the one or more IP flows associated with one or more API-provided quality-of service flow indicator (QFI) on one of a default resource bearer provided by the wireless network, or an API-provided resource bearer (Salem: paragraph 0082, endpoint computing device may further map the QFI indicator to a data radio bearer based on a data mapping rule).

Regarding Claim 27, Salem teaches the respective claim(s) as presented above and further teaches means for activating a Packet Data Convergence Protocol (PDCP) OOOD (Salem: paragraph 0027, computing device is configured to deliver received out of sequence network packets to applications executing thereon while maintaining a Packet Data Convergence Protocol (PDCP)).

Regarding Claim 29, Salem teaches the respective claim(s) as presented above and further teaches means for deactivating OOOD in response to a downlink transport control protocol (TCP) throughput on a bearer meeting or exceeding a configured threshold (Salem: paragraph 0077, notify to stop out of order delivery).

Regarding Claim 30, Salem teaches A non-transitory computer-readable medium having stored therein instructions executable by one or more processors (Salem: see claim 56, machine-readable storage media comprising a plurality of instructions) of a user equipment (UE) (Salem: paragraph 0079 & Fig. 11, endpoint computing device configured to deliver received out of sequence network packets to applications executing thereon; see also paragraph 0027 & Figs. 1-2) in a wireless communication network (Salem: paragraph 0006 & Fig. 1, wireless network) to:
execute an application programming interface (API) in the UE to set one or more configuration parameters from the wireless network (Salem: paragraph 0079 & Fig. 11, application may utilize an application programming interface (API) to provide data indicative of a target latency, a target jitter, a target throughput, and/or other factors that define the quality of service to be provided to the application);
identify data from the wireless network that matches the one or more configuration parameters via the API (Salem: paragraph 0079 & Fig. 11, identifies a service data flow (SDF) for packets that are to be sent to a recipient computing device and determine the target QOS from QOS data provided by an application associated with the service data flow); and
activate out-of-order delivery (OOOD) for the data from the wireless network (Salem: paragraph 0068 & Fig. 3, enable out-of-order delivery of data; see also paragraphs 0028 & 0075, processing packets out of order or out of order delivery) that matches the one or more configuration parameters via the API (Salem: paragraph 0026, endpoint computing device is configured to identify those network packets which can be processed by an application out of order (e.g., based on an associated flow, workload, payload data, source)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 19, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Tenny et al. (US 2018/0234839 A1) hereinafter “Tenny.”

Regarding Claim 8, Salem teaches the respective claim(s) as presented above however fails to explicitly teach wherein the activating out-of-order delivery for the data comprises using a first flag indicating OOOD activation follows a wireless network configuration.  However, Tenny in an analogous art similarly teaches a flag indicating a request for out-of-order delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a flag as taught by Tenny so as to ensure activation of the out-of-order delivery is requested.  

Regarding Claim 9, Salem teaches the respective claim(s) as presented above however fails to explicitly teach wherein the activating out-of-order delivery for the data comprises using a second flag indicating OOOD activation follows configuration provided by the API.  However, Tenny in an analogous art similarly teaches a flag indicating a request for out-of-order delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a flag as taught by Tenny so as to ensure activation of the out-of-order delivery is requested.  

Regarding Claim 19, Salem teaches the respective claim(s) as presented above however fails to explicitly teach activate out-of-order delivery for data by using a first flag indicating OOOD activation follows a wireless network configuration However, Tenny in an analogous art similarly teaches a flag indicating a request for out-of-order delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a flag as taught by Tenny so as to ensure activation of the out-of-order delivery is requested.  

Regarding Claim 20, Salem teaches the respective claim(s) as presented above however fails to explicitly teach activate out-of-order delivery for data by using a second flag indicating OOOD activation follows configuration provided by the API However, Tenny in an analogous art similarly teaches a flag indicating a request for out-of-order delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a flag as taught by Tenny so as to ensure activation of the out-of-order delivery is requested.  

Regarding Claim 28, Salem teaches the respective claim(s) as presented above however fails to explicitly teach means for using a first flag indicating OOOD activation follows a wireless network configuration.  However, Tenny in an analogous art similarly teaches a flag indicating a request for out-of-order delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a flag as taught by Tenny so as to ensure activation of the out-of-order delivery is requested.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0374237 A1) teaches a user device receives a message from a sender device indicating it needs to send a PDCP PDU transmitted through out-of-order delivery (paragraph 0109).  
Kim et al. (US 2021/0007000 A1) teaches receiving, from a base station, packet data convergence protocol (PDCP) configuration information including information indicating that a PDCP layer is configured with out-of-order delivery; identifying that the PDCP layer is configured with the out-of-order delivery based on the PDCP configuration information (paragraph 0012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468